NUMBER 13-13-00174-CR

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GILBERT SANTOS GARCIA,                                                    Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from the 26th District Court
                         of Gonzales County, Texas


                         ORDER OF ABATEMENT
    Before Chief Justice Valdez, and Justices Rodriguez and Garza
                          Order Per Curiam
      Appellant’s counsel, Alison Fox Dahlberg, has filed a motion requesting to

withdraw as counsel. According to her motion to withdraw, good cause exists for her to

withdraw because she has accepted employment with the Court of Criminal Appeals in

Austin, Texas.
       Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd).      In those circumstances where the

appointment of substitute counsel may be necessary, an appellate court, when faced with

a motion to withdraw, should abate the proceeding to the trial court for determination of

this issue. Accordingly, we ABATE the appeal and REMAND the cause to the trial court

for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant’s court-appointed

attorney should remain as appellant's counsel; and, if not, whether appellant is entitled to

new appointed counsel. If the trial court determines that there is no reason to discharge

appellant’s current appointed attorney and appoint substitute counsel, the court shall

enter an order to that effect. If the trial court determines that new counsel should be

appointed, the name, address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. The trial court shall

further cause its order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
1st day of October, 2013.




                                              2